Citation Nr: 9932936	
Decision Date: 11/23/99    Archive Date: 12/01/99

DOCKET NO.  97-32 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1971 to August 
1975.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  By an August 1997 rating decision, the RO 
granted service connection for PTSD and assigned an initial 
50 percent evaluation for that disability.  

By an April 1998 rating decision, the RO denied a February 
1998 claim of entitlement to a total rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).  The veteran timely disagreed 
with that rating decision, and, after the RO issued a 
statement of the case, a substantive appeal on the TDIU issue 
was received in July 1998.  However, in view of the following 
decision of the Board, the appeal on the TDIU issue becomes 
moot.


FINDINGS OF FACT

1.  Prior to May 10, 1993, the medical evidence reflects that 
the veteran's PTSD was manifested by nightmares, difficulty 
sleeping, irritability, depression, and a history of conflict 
with authority, some hallucinations or delusions, paranoia, 
panic or anxiety attacks with physical manifestations, among 
other symptomatology, requiring weekly outpatient treatment 
and psychotropic medications.

2.  From May 10, 1993, to June 1997, the medical evidence 
reflects that the veteran's PTSD was manifested by 
nightmares, difficulty sleeping, irritability, depression, 
and a history of conflict with authority, productive of 
considerable, but not severe, impairment of social and 
industrial adaptability, not requiring psychotropic 
medications or other clinical treatment after July 1994.

3.  From June 11, 1997, the medical evidence reflects that 
the veteran's PTSD has been manifested by increasing anxiety 
and panic, ritualistic behaviors, auditory hallucinations, 
increased paranoia, and severe isolation, and he has been 
essentially housebound due to fear that if he leaves the 
house, the people who are looking for him will hurt him.


CONCLUSIONS OF LAW

1.  Prior to May 10, 1993, the criteria for entitlement to a 
70 percent evaluation, but no more, for service-connected 
PTSD, were met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.130, Diagnostic Code 9411 (1999); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (as in effect prior to November 
7, 1996).

2.  From May 10, 1993, to June 11, 1997, the criteria for an 
evaluation of 50 percent, but no higher, for service-
connected PTSD, were met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (1999); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (as in effect prior to 
November 7, 1996).

3.  The criteria for a 100 percent evaluation for PTSD have 
been met since June 11, 1997.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for PTSD, and, as such, his claim for assignment 
of a higher evaluation is well-grounded.  38 U.S.C.A. § 
5107(a); Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  
Additionally, the Board notes that a claim for TDIU benefits, 
as with a claim that a service-connected disability has 
increased in severity, is also well-grounded.  The Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for equitable resolution of 
the issue has been obtained.  No additional action is 
necessary to meet the duty to assist the veteran.  38 
U.S.C.A. § 5107(a).  

Moreover, since the present appeal for an increased 
evaluation for PTSD arises from the initial rating decision 
which established service connection for that disability and 
assigned the initial disability evaluation, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in VA's Schedule for Rating Disabilities.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.

In this case, veteran's PTSD has been evaluated under 
Diagnostic Code 9411.  Prior to November 7, 1996 ("old" 
criteria), where PTSD was productive of considerable 
impairment of social and industrial adaptability, a 50 
percent rating was assignable, and a 70 percent evaluation 
was assignable where there was severe impairment.  38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996).  A 100 percent 
evaluation required virtual isolation in the community, or 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes (such as fantasy, confusion, panic, and 
explosions of aggressive energy) associated with almost all 
daily activities, or demonstrable inability to obtain or 
retain employment.  Id. (emphasis added).

By regulatory amendments effective November 7, 1996 ("new" 
criteria), substantive changes were made to the schedular 
criteria for evaluating psychiatric disorders, including 
PTSD, as set forth in 38 C.F.R. §§ 4.125-4.132.  See 61 Fed. 
Reg. 52,695-702 (1996).  Consideration of the veteran's claim 
for increase under both criteria is required.  See Rhodan v. 
West, 12 Vet. App. 55, 57 (1998) (stating that the effective 
date rule established by 38 U.S.C.A. § 5110(g) prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

During the course of the veteran's appeal, amended 
regulations governing evaluation of mental disorders, 
including PTSD, were issued, and became effective November 7, 
1996.  Under the amended criteria applicable to Diagnostic 
Code 9411, a 50 percent rating is warranted when PTSD 
symptomatology causes occupational and social impairment with 
reduced reliability and productivity, and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, and an inability to 
establish and maintain effective relationships.  

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  38 
C.F.R. § 4.130, Diagnostic Code 9411 (1999).

The Board notes that the RO considered the veteran's claim 
under the amended regulations as part of the rating decision 
issued in August 1997.

Lengthy VA clinical records dated from late 1991 through mid-
1993 reflect that the veteran was attempting to abstain from 
alcohol use, and nevertheless had symptoms including anxiety, 
nightmares, difficulty sleeping, isolation, anger, 
impulsivity, depression, and multiple physical complaints.  
Various diagnoses, including anxiety disorder and PTSD, were 
assigned.  On VA examination in March 1993, the veteran was 
fully oriented, had no signs of thought disorder, was visibly 
depressed, was perspiring profusely, was trembling, restless, 
complained of heart palpitations, nervousness, hot flashes, 
and difficulty concentrating, among other symptoms.  Medical 
examination disclosed that the veteran had hypertension which 
was recalcitrant to treatment, was overweight, had bilateral 
hand pain for which he was wearing a cock-up wrist splint, 
and complained of neck pain, left ankle pain and left knee 
pain.

At the time of VA psychiatric outpatient examination 
conducted on May 10, 1993, the examiner noted that the 
veteran did not appear particularly anxious or depressed.  
His affect was warm and appropriate.  He was alert, 
cooperative, and had no though disorder.  He reported that he 
had maintained sobriety for six months.  A Global Assessment 
of Functioning (GAF) score of 60 was assigned.  A GAF score 
of 60 indicates both moderate symptoms and moderate 
difficulty in social and occupational functioning.  See 
AMERICAN PSYCHIATRIC ASSOCIATION: DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 46-47 (4th ed. 1994); Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  The Board notes that this GAF 
score represents the veteran's level of functioning overall, 
and the examiner did not limit the disability represented by 
the GAF score to the veteran's psychiatric symptomatology 
standing alone.  

The clinical records following the May 10, 1993, VA 
examination reflect that the veteran's decreased 
symptomatology and apparent improvement continued.  In July 
1993, the veteran reported that he and his girlfriend were 
buying a house together, and that he had been able to control 
his temper better.  He maintained sobriety despite deaths of 
several family members and close friends in a brief time 
period.  

Medical examination reports from mid-1993 through 1996 
include occasional notations that the veteran appeared 
anxious or that he was sweating during the examination, but 
reflect a focus on physical medical problems with few 
complaints of a mental health nature.  

Mental health outpatient treatment notes subsequent to the 
May 1993 psychiatric examination reflect that the veteran had 
fewer complaints of nightmares, outbursts of violence, or 
panic or anxiety in social situations, and are nearly devoid 
of complaints that people were watching him.  Rather, his 
complaints and treatment were focused on maintaining sobriety 
and improving his relationship with his girlfriend.  Notes 
dated in April 1994 reflect that the veteran was calmer, was 
"doing well."  

The clinical records reflect that the veteran did not 
continue his weekly outpatient mental health treatment visits 
after June 1994.  Subsequent outpatient treatment records 
reflect that the veteran sought treatment for a variety of 
medical disorders.  Those clinical records disclose that the 
veteran was taking a variety of prescribed medications, but 
the written medication lists, as well as computerized 
medication profiles available for a portion of 1996, are 
devoid of evidence that the veteran continued to take 
psychotropic medications.  

On VA examination conducted in June 1996, the veteran's 
primary complaints centered on pain and on difficulty 
sleeping.  He was depressed and his speech was somewhat slow.  
He reported that he was still drinking.  The veteran was 
anxious, depressed, and had difficulty dealing with pain.  He 
had poor eye contact and his hands shock.  He had fair 
cognitive function.  No delusions or hallucinations were 
reported, and his associative processes were intact.  His 
judgment was fair.  His memory was impaired when drinking.  
He was somewhat withdrawn, but reported socializing with his 
girlfriend and her family.  The examiner concluded that the 
veteran's industrial capacity was moderately impaired by his 
psychiatric symptoms, and assigned a GAF of 60.  

On VA examination conducted in June 1997, the veteran was 
neatly dressed and was oriented to time, place and person.  
His speech and thought were goal oriented.  His memory for 
recent and remote events was intact.  The rate and flow of 
his speech was logical and clear.  He reported that he felt 
"worse" since he quit drinking alcohol than he did before.  
He reported panic attacks, trouble sleeping, and suicidal 
thoughts.  His mood was mildly depressed and his affect was 
mildly blunted.  He also reported hearing voices which 
encouraged him to do what he was doing.  He felt that people 
were analyzing him and studying him.  He avoided "fights" 
by staying in the house.  He would close the widows and put 
pillows over the windows so people could not see him.  He 
reported that he was house-bound, staying in the house, where 
he lived in the basement, almost all the time.  The examiner 
concluded that the veteran was keeping his problems and 
anxiety at bay by remaining in the house.  The examiner 
assigned a GAF score of 50.  

At a personal hearing conducted in February 1998, the veteran 
testified that he had nightmares.  He avoided newspapers and 
television news, although he watched sports and weather on 
TV.  The veteran testified that the place he lived was at the 
end of a dirt road in the woods.  His nearest neighbor was 
about a quarter of a mile away.  He was not acquainted with 
this neighbor, but did know what he looked like.  He reported 
little contact with the person he shared the house with.  The 
veteran reported panic attacks manifested by perspiration and 
other physical problems such as heart palpitations.  He 
testified that the dogs and cats where he left were his 
"only real friends."  He reported difficulty in his 
relationship with his two children.  He reported that he was 
not currently under treatment for his depression or anxiety 
because he did not like seeing a different provider each time 
and because the providers at the VA clinica he had been 
attending did not believe his account of an in-service 
stressor, seeing an automobile accident which killed his best 
friend, and he frequently had to go back over it and provide 
details.  The Board notes that records obtained during the 
course of this appeal confirm the veteran's statements as to 
the circumstances of that incident.  

VA outpatient treatment records reflect that the veteran 
returned for individual counseling in April 1998, reporting 
increasing panic and isolation.  He reported that he lived in 
the basement of a house his girlfriend owned and that he went 
upstairs only for meals.  Clinical notes dated in May 1998 
reflect that the veteran was irritable, angry, and stayed in 
his home to prevent himself from losing control and hurting 
someone.  He had an exaggerated startle reaction.  His 
concentration was impaired.  He joked about having 
Alzheimer's disease.  He reported that he no longer drank but 
actually felt worse since he stopped drinking.  He felt 
overwhelmed by simple tasks.  He denied suicidal ideation but 
stated he wished he could die.  The veteran reported that he 
experienced high levels of anxiety in any type of social 
situation and that he could no longer walk into a store, 
although he had previously been able to do this.  
Psychotropic medications were prescribed.  

Clinical notes in June 1998 reflected an assessment at the 
veteran was less depressed.  He was angry and irritable; most 
of his anger and irritability was directed at his girl 
friend, as she was the only person he saw.  The veteran was 
disappointed that his children were unable to see him on 
Fathers' Day.  He hoped to see the children later in the 
summer.  The medication regimen was adjusted.  

In July 1998, the veteran was less depressed and irritable.  
He reported that he enjoyed seeing his children.  However, a 
subsequent treatment note reflected that his ex-wife was 
withholding visitation privileges because the veteran had 
made some angry remarks while the children were in the car.  
In September 1998, the veteran reported that he and his 
girlfriend had married and wanted to have a child.  

By a rating decision issued in April 1993, the RO evaluated 
the veteran's anxiety disorder as 70 percent disabling for 
purposes of non-service-connected pension.  The Board finds 
that the veteran's symptoms at the time of the March 1993 VA 
examination were consistent with the 70 percent evaluation 
assigned.  In contrast, the May 1993 VA examination and 
subsequent treatment records reflected a picture of decreased 
psychiatric disability, but increased physical disability.  
Although the 70 percent evaluation assigned in April 1993 was 
for an anxiety disorder, rather than being assigned for PTSD, 
resolving doubt in the veteran's favor, and attributing all 
psychiatric symptomatology to service-connected PTSD, the 
Board finds that the evidence warrants a 70 percent 
evaluation from the date of claim to May 10, 1993.  The Board 
also notes that, under Rhodan, supra, the evidence as to this 
time period is not evaluated under the amended criteria, as 
those criteria were not effective during this period.  

The Board notes that a 70 percent evaluation appears 
consistent with the July 1993 Social Security Administration 
(SSA) decision, which determined that the veteran was 
disabled for SSA purposes.  The Board also notes that the 
Exhibit List for that SSA decision reflects that the decision 
was based on VA and private clinical records dated prior to 
April 1993.  The SSA decision reflected that the veteran had 
significant symptomatology associated with mental disorders 
diagnosed at that time.  

The Board further finds that the veteran's symptoms prior to 
May 10, 1993, did not meet the criteria for a 100 percent 
(total) schedular evaluation.  The medical evidence reflects 
that the veteran formed and maintained a relationship with a 
girlfriend and has frequent clinical visits.  This evidence 
is not consistent with virtual isolation in the community, 
nor does the evidence reflect that the veteran's symptoms 
were so severe as to border on gross repudiation of reality.  

Additionally, the Board notes that, although SSA determined 
that the veteran was unable to work, the determination that 
the veteran was unable to work included recognition of the 
disability due to medical disorders unrelated to PTSD.  
Moreover, the SSA decision included discussion of disability 
due to alcohol abuse and polysubstance abuse.  The Board 
cannot consider the disability due to the medical disorders 
or to alcohol abuse in determining the appropriate evaluation 
of PTSD.  Thus, a finding that the veteran was not rendered 
unemployable by his PTSD, so as to warrant a total schedular 
evaluation, is consistent with the SSA decision and the 
evidence of record.  

After reviewing the evidence as a whole, the Board concludes 
that there was apparent improvement in the veteran's 
psychiatric symptomatology, with the first medical evidence 
of that improvement reflected in a May 10, 1993 examination 
report.  After May 10, 1993, the veteran's complaints of 
nightmares or hallucinations decreased.  Reports of violent 
outburst decreased, and the evidence reflected decreased 
physical manifestations of anxiety or panic.  In particular, 
the evidence did not reflect episodes of profuse sweating, 
heart palpitations, hot flashes, or similar symptoms during 
examinations.  He no longer required psychotropic medication 
or outpatient counseling to maintain stability.  Thus, the 
evidence reflects that the veteran's PTSD met the criteria 
for 50 percent disability, but no more, during this period, 
from May 10, 1993 to June 11, 1997.  Since the amended 
criteria were effective in November 1996, the Board has 
considered the evidence for the period from November 1996 to 
June 1997 to determine whether the amended criteria would 
result in a more favorable evaluation, once those criteria 
become effective.  

However, there is no evidence during this period that the 
veteran's speech was illogical, that he had near-continuous 
panic or anxiety, was disoriented, or that other symptoms of 
a 70 percent evaluation were present.  The Board notes that 
the veteran continued to have difficulty adjusting to 
stressful circumstances and difficulty in maintaining 
relationships, but that he continued to see his children at 
least occasionally and continued to live with his girlfriend.  
In the absence of other criteria warranting a 70 percent 
evaluation, the Board finds that the evidence as to these two 
criteria does not place the evidence in equipoise to warrant 
a 70 percent evaluation prior to June 11, 1997.  

After a complete review of the evidence of record, the Board 
finds that the veteran's PTSD symptoms, beginning in June 
1997, approximated the criteria for a total schedular 
evaluation, under the criteria in effect at the time the 
veteran filed his claim.  Review of the evidence after 
November 1996 to determine whether the "old" criteria or 
the amended criteria are more favorable in the this case, the 
Board finds that the "old" criteria are more favorable to 
the veteran because the three criteria the veteran must meet 
to warrant a total evaluation are alternative measures, and 
meeting any one of the three criteria warrants a 100 percent 
evaluation.  In contrast, the amended criteria require a 
broader spectrum of disabling symptoms before a 100 percent 
evaluation is warranted.  Compare 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996) with 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (1999).  

In this case, the report of the June 1997 VA examination, 
which reflects that the veteran was virtually housebound by 
his fears, and further reflects that he confined himself 
largely to the basement of a rather isolated residence, 
warrants a finding of virtual isolation in the community.  
The report of that examination also warrants a finding that 
the veteran would be demonstrably unable to find a job, since 
he left the house only for essential medical appointments, 
and would be unable to retain employment for that same 
reason.  Thus, the Board finds that a 100 percent evaluation 
after June 11, 1997, is warranted.  

In conclusion, the Board finds that the preponderance of the 
evidence supports assignment of a 70 percent rating, under 
the "old" criteria, prior to May 10, 1993, a 50 percent 
evaluation from May 10, 1993, to June 11, 1997, and a 100 
percent evaluation after June 11, 1997.  The Board does not 
find that the evidence is in equipoise to warrant a more 
favorable evaluation for any time period.  The provisions of 
38 U.S.C.A. § 5107(b) regarding reasonable doubt are thus not 
applicable to warrant a more favorable result.  

2.  Claim for TDIU

The governing regulation, 38 C.F.R. § 4.16, specifically 
provides that total disability ratings for compensation may 
be assigned, where the schedular rating is less than total, 
when the disabled person is, in the judgment of the rating 
agency, unable to follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a).  However, since the Board has determined that the 
veteran here is entitled to a 100% schedular rating for his 
service-connected PTSD, he is not eligible, under the terms 
of the regulation, for a TDIU rating.  See Green v. West, 11 
Vet. App. 472, 476 (1998) (veteran with 100% schedular rating 
for service-connected disability is for that reason not 
eligible for TDIU evaluation). 

The Board has considered whether the veteran's claim for TDIU 
might entitle him to TDIU benefits for any period prior to 
the 100% schedular rating.  Since the veteran's TDIU claim 
was not received until 1998, the Board's finding that the 
requirements for a 100 percent schedular rating for PTSD were 
met as of June 11, 1997, renders the appeal on the TDIU claim 
moot.



ORDER

A 70 percent evaluation is granted, but no more, for service-
connected PTSD, prior to May 10, 1993.

An evaluation in excess of 50 percent for the period from May 
10, 1993 to June 11, 1997, is denied.

A total schedular evaluation (100 percent) for PTSD is 
granted from June 11, 1997.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability prior to 
June 11, 1997, is not warranted. 





		
	BURCE KANNEE
	Member, Board of Veterans' Appeals







